Citation Nr: 1443763	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  08-15 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a chronic low back sprain (lumbar spine disability).

2.  Entitlement to an effective date earlier than November 22, 2013, for the grant of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1965 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In that decision, the RO denied a higher evaluation for the Veteran's lumbar spine disability.

The Board remanded the case for further development in September 2011.  In a June 2012 rating decision, the agency of original jurisdiction (AOJ) granted entitlement to service connection for radiculopathy of the left and right lower extremities associated with the Veteran's service-connected lumbar spine disability.  The Veteran did not express disagreement with any aspect of that decision.  The requested development for the increased evaluation claim was completed, and that matter was returned to the Board for appellate review. 

In March 2013, the Board denied the Veteran's claim for an increased evaluation for a chronic low back sprain.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 memorandum decision, the Court issued an opinion setting aside the Board's decision and remanded the matter for further adjudication.

In the March 2013 decision, the Board also remanded the issue of entitlement to TDIU for initial AOJ development.  While the matter was on remand, the AOJ granted entitlement to TDIU in a December 2013 rating decision.  In a September 2014 written submission, the Veteran's representative filed what the Board finds to be a notice of disagreement to the effective date assigned for TDIU in the December 2013 rating decision.

A review of the Virtual VA and Veterans Benefits Management System electronic claims files reveals additional documents pertinent to the present appeal, including VA treatment records in Virtual VA considered by the AOJ.  The Board notes that ongoing VA treatment records were added to the record while the TDIU claim was on remand and the increased evaluation claim was on appeal to the Court; however, this evidence shows that the Veteran continued to receive treatment for his lumbar spine problems, which is a fact previously established in other records reviewed by the AOJ in connection with the claim decided herein.  Thus, this evidence does not materially alter the outcome and is not pertinent to this issue on appeal (i.e., does not have a bearing on the outcome of the appellate issue).  As such, the Board finds that remand for initial AOJ review of these records in relation to the increased evaluation claim is not necessary, and there is no prejudice in proceeding with adjudication of the claim.  

Moreover, the Veteran's representative submitted additional evidence along with argument in August 2014.  However, he also waived the RO's initial consideration of the evidence.

The issue of entitlement to an earlier effective date for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's chronic low back sprain is not productive of unfavorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for chronic low back sprain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5237 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the RO provided the Veteran with a notification letter in May 2006, prior to the initial decision on the claim, as well as in May 2008.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letters, the RO notified the Veteran of the evidence necessary to substantiate the increased evaluation claim and examples of the types of such evidence.  The letters also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim and explained how disability ratings and effective dates are determined.  Moreover, in his August 2014 statement, the Veteran's representative indicated that he waived any notice errors.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran submitted additional evidence along with a waiver of AOJ consideration in response to the Board's June 2014 90-day letter.  The Veteran has not otherwise identified any available, outstanding records that are relevant to the claim decided herein.  Moreover, the record includes written statements provided by the Veteran, his wife, and his representatives.

The Veteran was also afforded VA examinations in June 2006, October 2011, and November 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and fully address the rating criteria that are relevant to rating the disability in this case.

The Board does observe that it is unclear whether the June 2006 VA examiner reviewed the claims file; however, the examiner reviewed the Veteran's medical history and complaints and performed a physical examination that addressed all of the rating criteria.  Indeed, the Court has held that the relevant focus is not on whether a clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran throughout the course of this appeal by providing him and his representative with a statement of the case and supplemental statements of the case, which informed him of the laws and regulations relevant to his claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

In the February 2014 memorandum decision, it was specifically noted that the Veteran argued on appeal to the Court that the Board inadequately explained its decision not to refer the claim for extraschedular consideration under 38 U.S.C.A. § 3.321(b).  The Veteran and his representative did not challenge the Board's March 2013 decision that higher rating was not warranted on a schedular basis.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In this case, as explained below, a uniform evaluation is warranted.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran is currently assigned a 40 percent evaluation for his chronic low back sprain pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 indicates that a lumbosacral strain should be evaluated under the General Rating Formula for Disease and Injuries to the Spine (General Rating Formula).

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.   See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.

Moreover, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 40 percent for his lumbar spine disability.  In the May 2006 claim submitted by telephone to the RO (reduced to writing and filed in the claims file), the Veteran stated that his lumbar spine disability had increased in severity.

VA treatment records beginning in 2005 show that the Veteran was seen for treatment related to complaints of chronic low back pain.  However, these treatment records are silent as to any findings of ankylosis, to include unfavorable ankylosis of the entire thoracolumbar spine, or any indication that the Veteran was prescribed bed rest by any physician for his lumbar spine disability.  In August 2005, he requested and was issued a cane.  While he was able to ambulate independently with no assistive device at that time, he requested a cane to alleviate pain while walking.

The Veteran was afforded a VA examination in June 2006, at which time he complained of chronic low back pain, steadily increasing in severity over the past several years, with no complaint of weakness.  He also had no complaints of radiating pain into his legs, numbness, tingling, or bowel or bladder disturbance.  He reported continued use of the cane to assist with ambulating and frequent use of a back brace.  There was no history of hospitalization or surgery reported.  On physical examination, range of motion testing revealed forward flexion to 5 degrees, as well as reduced, but present, movement in the other range of motion measurements, all with pain at the end of movement.  In the diagnosis section, the examiner noted severely restricted range of motion with constant pain, which flared up with standing, sitting, and driving.  A neurological examination was entirely normal, and x-rays revealed evidence of age-related change in the form of osteoarthritis and degenerative disc disease.

A March 2007 MRI report shows that the vertebral body alignment and heights were within normal limits; marrow signal was within normal limits; and, conus and paraspinal soft tissues were unremarkable.  The impression was L3-4 mild to moderate bilateral foraminal disc bulges (left greater than right) resulting in potential for impingement upon exiting bilateral L3 nerve roots; and, a central annular tear.  At L4-5 and L5-S1, there were small annular tears, but there was no central or foraminal stenosis.

A July 2007 VA treatment record shows that the Veteran arrived for treatment ambulating independently without device.  He requested and was issued a walker with wheels to assist with ambulation because his cane was often not enough support, as he got tired and his back hurt.

An October 2007 radiology report of the lumbar spine shows that alignment was anatomical; the impression was minimal degenerative disc disease.

In the Veteran's October 2007 notice of disagreement, he stated that the March 2007 MRI indicated that his lumbar spine disability had increased in severity, and that his neurosurgeon indicated that the disability would only get worse over time.  In his May 2008 substantive appeal, the Veteran reported his continuing limitations due to his lumbar spine disability.

A January 2009 VA treatment record shows that the providers were very limited in the use of prescription treatment for the Veteran's complaints of pain due to physical reactions to some medications, as well as concerns from the Veteran's cardiologist regarding his nonservice-connected heart disorder.  Thereafter, VA treatment records continue to show the Veteran's reports of chronic back pain and associated difficulties, such as an inability to bend to tie his shoes and pain on trying to stand.  See, e.g., June 2012; January 2013 VA treatment records.

In a February 2009 written statement, the Veteran's wife reported that he used a brace, cane, and walker, and noted the daily assistance she provided to him.

In response to the Board's September 2011 remand, the Veteran was afforded a VA examination in October 2011, during which he continued to complain of chronic low back pain with decreased range of motion and occasional radiation of pain to his lower extremities, as well as paresthesias and heel numbness.  The examiner noted that the Veteran used a brace and cane constantly, a walker regularly, and a wheelchair occasionally for assistance with his lower back pain.  There was no history of hospitalization or surgery reported.  On physical examination, range of motion testing revealed forward flexion to 10 degrees, as well as reduced, but present, movement in the other range of motion measurements, all with pain at the end of movement.  Repetitive motion did not increase the loss of range of motion.  Following repetitive use, the Veteran had functional loss of less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  The Veteran complained of pain with any movement and gave an inconsistent effort during the exam.  Muscle strength was 4/5 throughout with no atrophy.  The examiner noted that there were no neurological abnormalities or findings related to the lumbar spine disability (such as bowel or bladder problems/pathologic reflexes) other than the lower extremity radiculopathy identified in the examination.  In addition, the examiner indicated that the Veteran had intervertebral disc syndrome of the lumbar spine, but no related incapacitating episodes over the past 12 months.  The previous diagnosis of arthritis was noted, as well as the findings of the March 2007 MRI.

The Veteran was afforded another VA examination in November 2013 in connection with his TDIU claim during which he continued to complain of chronic low back pain (8/10), which was worse with sitting or standing for long periods, as well as numbness/tingling in his calves and feet.  He reported use of a cane to ambulate short distances and a wheelchair for longer distances, as well as a back brace for support.  He also reported continued difficulty with bending over, requiring help with his shoes and socks.  He denied incapacitating episodes but indicated that he needed to rest frequently in his chair and that he experienced flare-ups.  The examiner noted that the Veteran used a brace and cane regularly and a wheelchair occasionally for assistance with his low back pain.  There was no history of hospitalization or surgery reported.  On physical examination, range of motion testing revealed forward flexion to 10 degrees, as well as reduced, but present, movement in the other range of motion measurements, all with pain at the end of movement.  Repetitive motion did not increase the loss of range of motion.  Following repetitive use, the Veteran had functional loss of less movement than normal, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion, interference with sitting, standing, and/or weight-bearing, and lack of endurance.  The examiner noted that the Veteran was very guarded and refused to do more range of motion when requested because of pain; he was observed to have more movement when he was not being examined.  There was localized tenderness or pain to palpation, as well guarding resulting in an abnormal gait or abnormal spinal contour.  Muscle strength was 4/5 throughout with no atrophy.  The examiner noted that there were no neurological abnormalities or findings related to the lumbar spine disability (such as bowel or bladder problems/pathologic reflexes) other than the lower extremity radiculopathy identified in the examination.  In addition, the examiner indicated that the Veteran had intervertebral disc syndrome of the lumbar spine, but no related incapacitating episodes over the past 12 months.  The examiner also indicated that the Veteran had very limited range of motion secondary to pain and a lack of treatment and that he likely had more range of motion, but would not increase his range of motion due to pain.  She determined that he had moderate functional impairment as a result of the decreased range of motion and subjective complaints and advised him to discuss treatment options with his primary care provider and to consider being re-evaluated after treatment. 

During a private July 2014 vocational assessment, the Veteran reported ongoing back complaints, including increased pain with prolonged sitting, standing, and driving, as well as his wife's ongoing daily assistance.  See also September 2014 representative written statement (referencing Veteran's reports). 

Based on the foregoing, the Board concludes that the Veteran is not entitled to an evaluation in excess of 40 percent for his lumbar spine disability.  The Veteran has not been shown to have unfavorable ankylosis of the entire thoracolumbar spine or any of the above-described symptoms indicative of unfavorable ankylosis.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Based on the aforementioned range of motion findings, it is apparent that the Veteran's spine is not fixated or immobile.  While the noted ranges of motion were limited by pain, these findings are consistent with and fully contemplated by the 40 percent rating currently assigned.

In addition, there is no indication that the Veteran has had incapacitating episodes for a rating under the intervertebral disc syndrome rating criteria noted above.  The Board observes that there are no treatment records associated with the claims file indicating that the Veteran was prescribed bed rest by any physician for his lumbar spine disability, and the October 2011 and November 2013 VA examination reports show that, while the Veteran did have intervertebral disc syndrome, he did not have incapacitating episodes.  As such, the Veteran has not been shown to have met the criteria for an increased evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The Board further finds that a separate evaluation is not warranted because the evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his already service-connected lumbar spine disability and radiculopathy of both the left and right lower extremities.  See Bierman v. Brown, 6 Vet. App. 125, at 129-132 (1994).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The evidence of record does not identify any additional separate neurological findings or disability.  In fact, the October 2011 and November 2013 VA examiners found that the Veteran did not have any other diagnosed neurological abnormalities or findings related to the lumbar spine disability other than the lower extremity radiculopathy.  Thus, the Board concludes that the Veteran does not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body such as excursion, strength, speed, coordination, and endurance; it is the presence of this functional loss that is the relevant question in assigning disability evaluations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned 40 percent evaluation, and the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Indeed, the October 2011 and November 2013 VA examinations reflect that he was able to maintain the same range of motion despite any noted functional impairment.  Considering the results of the VA examinations in light of the Veteran's overall disability picture as shown in the other evidence, the Board finds that any functional impairment, as discussed above, is not the functional equivalent of unfavorable ankylosis of the entire thoracolumbar spine to more nearly approximate the 50 percent criteria.
Therefore, the Board finds that the weight of the evidence is against a higher evaluation for the Veteran's lumbar spine disability.  As such, the benefit-of-the-doubt rule does not apply, and the claims are denied.  Gilbert, 1 Vet. App. 49, 53.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's lumbar spine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

Initially, the Board notes that it considered whether a decision on extraschedular referral at this time would be premature, in light of the remand of the issue entitlement to an earlier effective date for TDIU.  However, the Board concludes that such action is not prejudicial to the Veteran.  Specifically, the Board is remanding the issue of entitlement to an earlier effective date for TDIU on procedural grounds for issuance of a statement of the case; the remand is not to initially develop a TDIU claim, as was the case at the time of the Board's March 2013 decision.  In addition, the Veteran waived AOJ review of the additional evidence submitted following return of the case from the Court, so the Board was able to review this additional evidence in reaching the decision herein.  Thus, the Board finds that proceeding with a decision as to issue of extraschedular referral at this time is not prejudicial to the Veteran.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the Veteran's lumbar spine disability is manifested by signs and symptoms such as pain, fatigue, and limitation in range of motion, which required him to use a brace, cane, walker, and wheelchair; limited his ability to stand, walk, and drive for long periods; and limited his ability to perform activities such as bending to tie his shoes, as discussed in detail above.  See, e.g., VA examination reports (including Veteran's statements of use for assistive devices).  The Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  In other words, the Veteran uses the assistive devices for factors of his service-connected disability that are contemplated by the schedular criteria.  Thus, it cannot be said that the available schedular evaluations for this disability are inadequate.  There are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations, as discussed above.

The Board notes that, under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Indeed, as discussed above, the Veteran's use of assistive devices and functional loss have been considered in the 40 percent rating for his lumbar spine disability.  The Veteran and his representative have not identified any symptom resulting from the combined effect of his service-connected lumbar spine disability and radiculopathy of the lower extremities that are not contemplated in the rating criteria for those disorders.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbar spine disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating). 





ORDER

Entitlement to an evaluation in excess of 40 percent for a chronic low back sprain is denied.


REMAND

The record shows that the Veteran submitted a timely notice of disagreement to the December 2013 rating decision, challenging the effective date for the grant of TDIU.  See August 2014 written submission.  Thus, a remand is required for the AOJ to issue a statement of the case.  See 38 C.F.R. § 19.9(c) (2013); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case addressing the issue of entitlement to an effective date earlier than November 22, 2013, for the grant of TDIU.

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


